Citation Nr: 1223030	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.  He died in April 2007.  The appellant is the widow of the Veteran.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Wilmington, Delaware, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in June 2010 and June 2011 for further development of the evidence.  It has been returned to the Board for further appellate consideration.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2007 at the age of 85.  The immediate cause of death was failure to thrive, due to, or as a consequence of, dementia.  

2.  At the time of the Veteran's death, service connection was in effect for the residuals of a cold injury of the right foot, rated 30 percent disabling; the residuals of a cold injury of the left foot, rated 30 percent disabling; peripheral neuropathy of the left upper extremity, rated 20 percent disabling; peripheral neuropathy of the right upper extremity, rated 20 percent disabling; residuals of a grenade fragment wound (GFW) of the right chest, rated 10 percent disabling; and residuals of an injury of the right great toe and a residuals scar from excision of basal cell carcinoma of the left ankle area, both evaluated as noncompensable (0 percent).  

3.  The Veteran sustained a closed head injury at the time he sustained the GFW while on active duty.  

4.  Dementia was related to the closed head injury the Veteran sustained while on active duty.  

5.  Dementia was substantially or materially involved the Veteran's death.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the Veteran's dementia was incurred as a result of service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  Resolving reasonable doubt in the appellant's favor, the service-connected disease of dementia caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Inasmuch as the benefit sought is being granted, there is no reason to further explain compliance with the VCAA duties to notify and assist the appellant.  

DIC Laws and Regulations

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive full consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, an appellant as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Service Connection for Cause of Death

The appellant, who is the Veteran's widow, contends that the Veteran's death is related to service.  She points out that at the time of his death the Veteran was totally disabled by reason of individual unemployability due to service-connected disabilities (TDIU).  She contends that failure to thrive, which was noted on the death certificate as the immediate cause of the Veteran's death, was the result of the overall impairment that resulted from all of the service-connected disabilities.  

The record includes the certificate of death showing that the Veteran died in April 2007 at the age of 85.  The immediate cause of death is listed as was failure to thrive, due to, or as a consequence of, dementia.  

At the time of the Veteran's death, service connection was in effect for the residuals of a cold injury of the right foot, rated 30 percent disabling; the residuals of a cold injury of the left foot, rated 30 percent disabling; peripheral neuropathy of the left upper extremity, rated 20 percent disabling; peripheral neuropathy of the right upper extremity, rated 20 percent disabling; residuals of a grenade fragment wound (GFW) of the left chest, rated 10 percent disabling; and residuals of an injury of the right great toe and a residuals scar from excision of basal cell carcinoma of the left ankle area, both evaluated as noncompensable (0 percent).  

Review of the Veteran's service treatment records (STRs) shows that while in combat in March 1945 the Veteran sustained a penetrating injury of the right shoulder from an enemy bomb (grenade).  There is no mention in the STRs of the Veteran having sustained a closed head injury, but while undergoing VA outpatient treatment in 2002 for memory problems, he referred to having incurred such an injury at the time he sustained the GFW of the right chest.  

In November 2002, the Veteran underwent a neurologic examination where he reported that he had had a closed head injury during service when he was knocked down and out by a grenade explosion.  While noting that the Veteran had a family history of genetic susceptibility to dementia, the examiner rendered an opinion that it was at least as likely as not that the Veteran's dementia was accelerated by the closed head injury sustained when he was blown to the ground during service.  

The record includes opinions by two VA examiners who, after review of the Veteran's claims folder, rendered opinions regarding whether the Veteran's death could have been caused or accelerated by a service-connected disease or injury.  In September 2010, the VA examiner noted that the Veteran had died as a result of end stage dementia, noted the Veteran's service-connected disabilities as generally being related to cold injury, and opined that it was not at least as likely as not that the Veteran's death was the result of service-connected cold injury.  No mention was made at that time of a closed head injury having been sustained during service.  

A second VA medical opinion was obtained in August 2011.  At that time, the VA examiner also restricted the discussion to the disabilities for which service connection was in effect at the time of the Veteran's death, and opined that the Veteran died due to the complications of Alzheimer's disease, which had a slow, insidious onset.  The examiner noted that the Veteran had not been diagnosed as having service-connected senile dementia.  Based only on these assumptions, it was the examiners opinion that the Veteran's death was not due to a service-related disease.  Again, no mention was made of the Veteran having sustained a closed head injury during service.  

The Board finds that these VA opinions are of little probative value because they are based on incomplete, therefore inaccurate, factual assumptions.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran sustained a closed head injury at the time he sustained the GFW of the right chest while on active duty.  While the evidence shows only GFW to the chest, and does not indicate a contemporaneous head injury or symptoms of head injury, the Board notes the significant impact to the Veteran of the injury.  The Board finds that the Veteran's comments regarding having received a closed head injury at the time he sustained a GFW injury in combat during World War II are consistent with the nature and circumstances of his service.  In the case of this Veteran who engaged in combat with the enemy in a period of war, the lay evidence of in-service incurrence or aggravation of a disease or injury is accepted because it is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154; VAOPGCPREC 12-99.  Additionally, there is competent medical opinion evidence suggesting the Veteran may have sustained a closed head injury in service.  Resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran sustained a closed head injury at the time he sustained the GFW of the right chest while on active duty.  

The Board next finds that the evidence is at least in equipoise on the question of whether the closed head injury sustained in service is related to dementia.  A VA neurologist rendered an opinion in November 2002 that the Veteran's closed head injury could accelerate dementia.  This is the only medical opinion on the matter contained in the record.  Trauma to the head sufficient to cause a closed head injury is certainly consistent with the circumstances of the Veteran's combat-related in-service injury.  While there are several possible causes of dementia and the precise mechanism is not completely known, the opinion of the VA neurologist that the closed head injury accelerated the development of the dementia is at least as persuasive as other suggested etiologies.  Resolving reasonable doubt in the appellant's favor, the Board finds that the closed head injury sustained in service is related to dementia.  

The Board further finds that dementia as a result of the closed head injury in service was involved the Veteran's death.  The physician who treated the Veteran at the time of his death and who also signed the certificate of death opined that the Veteran died of the effects of failure to thrive as a result of dementia.  The VA examiners who reviewed the records in September 2010 and August 2011 did not disagree with this opinion; however, their opinions were based on inaccurate factual assumptions that failed to recognize the in-service closed head injury.  As noted, the Board finds the Veteran's statements relating to the receipt of a closed head injury in service are consistent with the nature and circumstances regarding the sustaining of a GFW in combat in service.  See 38 U.S.C.A. § 1154; VAOPGCPREC 12-99.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


